                      Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 1 of 17

Fill in this information to identify the case:

United States Bankruptcy Court for the:
                           Southern District of Texas
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Arena Exploration, LLC


                                                 N/A
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          2103 Research Forest Drive
                                          Number            Street                                    Number         Street

                                          Suite 400
                                                                                                      P.O. Box

                                          The Woodlands, Texas 77380
                                          City                            State      Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Montgomery County
                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 http://www.arenaenergy.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                     Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 2 of 17
Debtor            Arena Exploration, LLC                                            Case number (if known)
           Name



                                           A. Check One:
7.   Describe debtor’s business
                                           ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                           ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                           ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                           ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                           ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                           ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           ☒ None of the above

                                           B. Check all that apply:
                                           ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                           ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                              § 80a-3)
                                           ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                              http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                           2111 (Oil and Gas Extraction)

8. Under which chapter of the              Check One:
   Bankruptcy Code is the
   debtor filing?                          ☐ Chapter 7

                                           ☐ Chapter 9

      A debtor who is a “small             ☒ Chapter 11. Check all that apply:
      business debtor” must
                                                             ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      check the first sub-box. A                               aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      debtor as defined in §                                   affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
      1182(1) who elects to                                    balance sheet, statement of operations, cash-flow statement, and federal income tax
      proceed under subchapter                                 return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      V of chapter 11 (whether or                              1116(1)(B).
      not the debtor is a “small
                                                             ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
      business debtor”) must
                                                               liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
      check the second sub-box.                                and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
                                                               selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                               statement, and federal income tax return or if any of these documents do not exist,
                                                               follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             ☒ A plan is being filed with this petition.

                                                             ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).
                                                             ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                               Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                             ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                           ☐ Chapter 12

9. Were prior bankruptcy cases         ☒ No
   filed by or against the debtor      ☐ Yes.     District                           When                       Case number
   within the last 8 years?                                                                   MM/DD/YYYY
     If more than 2 cases, attach a               District                           When                       Case number
     separate list.                                                                           MM/DD/YYYY




     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2
                    Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 3 of 17
Debtor           Arena Exploration, LLC                                                   Case number (if known)
          Name



10. Are any bankruptcy cases              ☐ No
    pending or being filed by a           ☒ Yes.                                                                       Relationship    Affiliate
                                                       Debtor        See Rider 1
    business partner or an
    affiliate of the debtor?                           District     Southern District of Texas
   List all cases. If more than 1,                                                                                     When            08/20/2020
   attach a separate list.                          Case number, if known _______________________                                      MM / DD / YYYY

11. Why is the case filed in this      Check all that apply:
    district?
                                       ☒     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                             district.
                                       ☒     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        ☒ No
    possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                           Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                   ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                         safety.
                                                         What is the hazard?

                                                   ☐     It needs to be physically secured or protected from the weather.

                                                   ☐      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).
                                                   ☐     Other


                                                   Where is the property?
                                                                                          Number         Street



                                                                                          City                                 State      Zip Code



                                                   Is the property insured?
                                                   ☐ No

                                                   ☐ Yes.         Insurance agency

                                                                  Contact name
                                                                  Phone




                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds
                                      ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ☒      1-49                          ☐       1,000-5,000                     ☐     25,001-50,000
    creditors                         ☐      50-99                         ☐       5,001-10,000                    ☐     50,001-100,000
                                      ☐      100-199                       ☐       10,001-25,000                   ☐     More than 100,000
                                      ☐      200-999




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                        Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 4 of 17
    Debtor           Arena Exploration, LLC                                                 Case number (if known)
              Name



    15. Estimated assets1                ☐        $0-$50,000                 ☐     $1,000,001-$10 million                ☐    $500,000,001-$1 billion
                                         ☐        $50,001-$100,000           ☐     $10,000,001-$50 million               ☐    $1,000,000,001-$10 billion
                                         ☐        $100,001-$500,000          ☒     $50,000,001-$100 million              ☐    $10,000,000,001-$50 billion
                                         ☐        $500,001-$1 million        ☐     $100,000,001-$500 million             ☐    More than $50 billion




    16. Estimated liabilities            ☐        $0-$50,000                  ☐    $1,000,001-$10 million                ☐    $500,000,001-$1 billion
                                         ☐        $50,001-$100,000            ☐    $10,000,001-$50 million               ☒    $1,000,000,001-$10 billion
                                         ☐        $100,001-$500,000           ☐    $50,000,001-$100 million              ☐    $10,000,000,001-$50 billion
                                         ☐        $500,001-$1 million         ☐    $100,000,001-$500 million             ☐    More than $50 billion

                       Request for Relief, Declaration, and Signatures

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
               $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

    17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
        authorized representative of          petition.
        debtor
                                              I have been authorized to file this petition on behalf of the debtor.
                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                              Executed on         08/20/2020
                                                                   MM/ DD / YYYY


                                                   /s/ John Edward Menger                                            John Edward Menger
                                                   Signature of authorized representative of debtor               Printed name

                                                   Title    Authorized Signatory




    18. Signature of attorney                      /s/ Matthew D. Cavenaugh                                      Date        08/20/2020
                                                   Signature of attorney for debtor                                          MM/DD/YYYY



                                                   Matthew D. Cavenaugh
                                                   Printed name
                                                   Jackson Walker L.L.P.
                                                   Firm name
                                                   1401 McKinney Street, Suite 1900
                                                   Number                 Street
                                                   Houston                                                               Texas             77010
                                                   City                                                                  State               ZIP Code
                                                   (713) 752-4200                                                        mcavenaugh@jw.com
                                                   Contact phone                                                            Email address
                                                   24062656                                                Texas
                                                   Bar number                                          State




1      The Debtors’ estimated assets and liabilities noted here are provided on a consolidated basis.

       Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
           Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 5 of 17




 Fill in this information to identify the case:
                                                                    ,
 United States Bankruptcy Court for the:
                        Southern District of Texas
                                     (State)                                              ☐ Check if this is an
 Case number (if                                                                              amended filing
 known):                                             Chapter   11



                                              Rider 1
               Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in
the United States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11
of the United States Code. The Debtors have moved for joint administration of these cases under the case
number assigned to the chapter 11 case of Arena Energy, LP.



   Arena Energy, LP
   Arena Energy GP, LLC
   Arena Exploration, LLC
   Valiant Energy, L.L.C.
   Arena Energy 2020 GP, LLC
   Sagamore Hill Holdings, LP
             Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 6 of 17



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                         )
    In re:                                               )      Chapter 11
                                                         )
    ARENA EXPLORATION, LLC,                              )      Case No. 20-___________(___)
                                                         )
                             Debtor.                     )
                                                         )

                                   LIST OF EQUITY SECURITY HOLDERS1

             Debtor                Equity Holders              Address of Equity Holder       Percentage of
                                                                                               Equity Held
                                                             2103 Research Forest Drive,
    Arena Exploration, LLC     Arena Energy, LP              Suite 400                             100%
                                                             The Woodlands, Texas 77380




1      This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal
       Rules of Bankruptcy Procedure. All equity positions listed indicate the record holder of such equity as
       of the date of commencement of the chapter 11 case.
          Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 7 of 17



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 ARENA EXPLORATION, LLC,                              )    Case No. 20-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

 Arena Energy, LP                                                                100%
                                      Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 8 of 17


     Fill in this information to identify the case:
     Debtor name Arena Energy, LP et al.
     United States Bankruptcy Court for the: Southern District of Texas
     Case number (If known): ___________                                                                                                                   Check if this is an
                                                                                                                                                            amended filing
     Official Form 204

     Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
     12/15


     A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity
     who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among
     the holders of the 20 largest unsecured claims.
     Name of creditor and complete mailing address, Name, telephone number, and email address of creditor          Nature of the          Indicate if claim   Amount of unsecured claim
     including zip code                             contact                                                        claim (for example,   is contingent,       If the claim is fully unsecured, fill in only
                                                                                                                   trade debts, bank     unliquidated, or     unsecured claim amount. If claim is partially
                                                                                                                   loans, professional   disputed             secured, fill in total claim amount and deduction
                                                                                                                   services, and                              for value of collateral or setoff to calculate
                                                                                                                   government                                 unsecured claim.
                                                                                                                   contracts)                                 Total claim, if Deduction for Unsecured claim
                                                                                                                                                              partially         value of
                                                                                                                                                              secured           collateral or
                                                                                                                                                                                setoff
     United States Small Business Administration         Attn: Tami Perriello
     409 3rd Street SW                                   Title: CFO                                                   Governmental
 1                                                                                                                                                                                               $1,799,912
     Suite 8200                                          Phone: (844) 478-0366                                           Loan
     Washington, DC 20416                                Email: tami.perriello@sba.gov
                                                         Attn: Beth Hickey
   Energy Transfer Operating LP
                                                         Title: Sr. Vice President
 2 8020 Park Lane                                                                                                     Trade Payable          Contingent                                          $1,414,000
                                                         Phone: (713) 989-7633
   Dallas, TX 75231
                                                         Email: Beth.Hickey@Energytransfer.Com
                                                         Attn: Troy Eckard
     Kinetica Midstream Energy, LLC
                                                         Title: Owner
     1001 McKinney
 3                                                       Phone: (713) 228-3347                                        Trade Payable          Contingent                                           $170,000
     Suite 900
                                                         Email: teckard@eckardenterprises.com
     Houston, TX 77002
                                                         Fax: (281) 200-0747
                                                         Attn: David M. Girot
   Empigo Technologies                                   Title: President
 4 9963 Crosspoint Blvd.                                 Phone: (317) 644-2796                                        Trade Payable          Contingent                                            $42,570
   Indianapolis, IN 46256                                Email: david.girot@empigo.com
                                                         Fax: (317) 644-0021
                                                         Attn: Peter Kowalczuk
   Canon U.S.A. Inc.                                     Title: President
 5 1 Canon Park                                          Phone: (631) 330-5000                                        Trade Payable          Contingent                                            $24,178
   Melville, NY 11747                                    Email: pkowalczuk@csa.canon.com
                                                         Fax: (856) 813-5122
     High Point Gas Gathering LLC                        Attn: Judith Muma
     1501 McKinney Street                                Title:
 6                                                                                                                    Trade Payable          Contingent                                            $9,750
     Suite 800                                           Phone: (346) 241-3400
     Houston, TX 77002                                   Email: muma@3cmidstream.com
                                                         Attn: Renee Namvar
   Asset Risk Management, LLC
                                                         Title: Manager of Accounting
 7 143 Ridgeway Drive                                                                                                 Trade Payable          Contingent                                            $8,468
                                                         Phone: (512) 535-8822
   Lafayette, LA 70505-3682
                                                         Email: renee.namvar@armenergy.com
                                                         Attn: Charles Miller III, RL, MBA
     Energy Data Solutions, LLC
                                                         Title: Landman and Information Technology Manager
     1101 Dealers Avenue
 8                                                       Phone: (504) 439-3164                                        Trade Payable                                                                $6,900
     Suite 200
                                                         Email: cmiller@ocsbbs.com
     New Orleans, LA 70123
                                                         Fax: (504) 733-6040
                                                         Attn: Mac McCormick
   Wolfepak Software LLC
                                                         Title: Regional Vice President Sales
 9 2901 S. First St.                                                                                                  Trade Payable          Contingent                                            $4,769
                                                         Phone: (713) 256-1138
   Abilene, TX 79605
                                                         Email: mmccormick@wolfepak.com
                                                         Attn: Lynn Copeland
   Garden Banks Gas Pipeline LLC                         Title:
10 5400 Westheimer Court                                 Phone: (713) 353-6351                                        Trade Payable          Contingent                                            $4,550
   Houston, TX 77056-5310                                Email: lynn.copeland@enbridge.com
                                                         Fax: (713) 821-3313
                                                         Attn: Gowkaran Roopnarine
   Oil Price Information Service
                                                         Title:
11 15 Inverness Way East                                                                                              Trade Payable          Contingent                                            $3,795
                                                         Phone: (888) 301-2645
   Englewood, CO 80112
                                                         Email: gowkaran.roopnarine@ihsmarkit.com
                                                         Attn: Bonita Hammontree
   Williams Field Services
                                                         Title:
12 1 Williams Center                                                                                                  Trade Payable          Contingent                                            $3,250
                                                         Phone: (918) 573-9907
   Tulsa, OK 74172
                                                         Email: bonita.hammontree@williams.com
   Shred-It USA
                                                         Attn: Adam O'Malley
   Stericycle, Inc., on behalf of itself and its
                                                         Title: District Account Manager Houston
13 subsidiary Shred-it- USA LLC                                                                                       Trade Payable          Contingent                                            $2,676
                                                         Phone: (281) 889-5210
   10801 Kempwood Drive
                                                         Email: Adam.OMalley@STERICYCLE.com
   Houston, TX 77043



Official Form 204                             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                                           Page 1
                                      Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 9 of 17
Debtor        Arena Energy, LP et al.,                                                                           Case number (if known)_____________________________________
      Name of creditor and complete mailing address, Name, telephone number, and email address of creditor              Nature of the          Indicate if claim   Amount of unsecured claim
      including zip code                             contact                                                            claim (for example,   is contingent,       If the claim is fully unsecured, fill in only
                                                                                                                        trade debts, bank     unliquidated, or     unsecured claim amount. If claim is partially
                                                                                                                        loans, professional   disputed             secured, fill in total claim amount and deduction
                                                                                                                        services, and                              for value of collateral or setoff to calculate
                                                                                                                        government                                 unsecured claim.
                                                                                                                        contracts)                                 Total claim, if Deduction for Unsecured claim
                                                                                                                                                                   partially         value of
                                                                                                                                                                   secured           collateral or
                                                                                                                                                                                     setoff
                                                         Attn: Maria Mancao
    Cisco Webex LLC
                                                         Title:
 14 170 West Tasman Drive                                                                                                  Trade Payable          Contingent                                            $2,628
                                                         Phone: (866) 229-3239
    San Jose, CA 95134
                                                         Email: Mmancao@cisco.com
      Cortex Business Solutions USA                      Attn: Tony Kwan
      1601 Elm St                                        Title: Director of Account Management
 15                                                                                                                        Trade Payable          Contingent                                            $2,275
      Suite 4600                                         Phone: (587) 436-4594
      Dallas, TX 75201                                   Email: tony.kwan@enverus.com
                                                         Attn: Kimberly Anstett
    Iron Mountain Inc.
                                                         Title: CTO
 16 1 Federal Street                                                                                                       Trade Payable          Contingent                                            $1,729
                                                         Phone: (800) 934-3453
    Boston, MA 02110
                                                         Email: kimberly.anstett@ironmountain.com
                                                         Attn: Patrick Vardeman
      Accudata Systems Inc.
                                                         Title: CEO
      10713 West Sam Houston Parkway
 17                                                      Phone: (281) 897-5000                                             Trade Payable          Contingent                                            $1,681
      Northsuite 600
                                                         Email: pvardeman@accudatasystems.com
      Houston, TX 77064
                                                         Fax: (281) 897-5001
                                                         Attn: Dave Callahan
    CDW Direct
                                                         Title:
 18 75 Tri-State International                                                                                             Trade Payable          Contingent                                            $1,650
                                                         Phone: (847) 465-6000
    Lincolnshire, IL 60069
                                                         Email: davecal@cdw.com
      Wavemedia Inc.                                     Attn: Daniel Franks
      4747 Research Forest Dr.                           Title:
 19                                                                                                                        Trade Payable                                                                $1,613
      Suite 180-216                                      Phone: (713) 483-4992
      The Woodlands, TX 77381                            Email: Daniel.Franks@ictxnet.com
                                                         Attn: Stephen Naleway
    First Class Rentals                                  Title:
 20 10731 Si Terri Road                                  Phone: (936) 321-3400                                             Trade Payable                                                                $1,406
    Conroe, TX 77306                                     Email: stephen@eventsplustx.com
                                                         Fax: (936) 271-3421
Note: Contingent amounts are based on historical payment data as some invoices are yet to be received from Creditors. The Debtors business has gone through substantial operational changes over the last quarter
and as a result the amounts may be overstated. Estimates are subject to change as accrued liabilities are invoiced.




Official Form 204                           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                                                  Page 2
         Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 10 of 17



                  WRITTEN CONSENT OF THE TRANSACTION COMMITTEE
                           OF THE BOARD OF DIRECTORS OF
                               ARENA ENERGY GP, LLC,

                                              August 19, 2020

         The undersigned, being the Transaction Committee (the “Transaction Committee”) of the board
of directors (the “Board” and each member of the Board, a “Director”) of Arena Energy GP, LLC, a
Delaware limited liability company (the “Company”), in lieu of holding a special meeting, hereby take
the following actions and adopt the following resolutions by written consent, which resolutions shall be
deemed to be adopted as of the date first written above and shall have the same force and effect as if such
resolutions were adopted by unanimous vote of the Transaction Committee at a duly convened meeting
held for such purpose, in accordance with Delaware law and the governance documents of the Company:

CHAPTER 11 FILING

WHEREAS, the Transaction Committee has considered the current capital structure, assets,
liabilities, contractual obligations, certain rights of creditors, operations, liquidity, and general
financial condition of each of the Company, Arena Energy 2020 GP, LLC, a Delaware limited liability
company (“AE 2020 GP”), Arena Energy, LLC, a Delaware limited partnership (“Arena Energy”), Arena
Exploration, LLC, a Delaware limited liability company (“AEX”), and the sole member of Valiant
Energy, L.L.C., a Delaware limited liability company (“Valiant”), and Sagamore Hill Holdings, LP, a
Delaware limited partnership (“Sagamore Hill”, and together with the Company, AE 2020 GP, Arena
Energy, AEX, Valiant, each, an “Arena Entity”, and collectively, the “Arena Entities”), as well as
the long-term strategic alternatives available to each of the Arena Entities, and the effect of the
foregoing on the business and prospects of each of the Arena’s Entities;

WHEREAS, the Transaction Committee, duly formed by the Board and consisting only of disinterested,
non-employee Directors, was previously authorized by the Board to independently and exclusively
manage, supervise, make decisions and take actions with respect to a potential restructuring, certain
conflict matters and a sale process for all or a portion of the equity or assets of the Arena Entities; and

WHEREAS, the Transaction Committee has had the opportunity to consult with the management and the
financial and legal advisors of the Arena Entities and fully consider each of the strategic alternatives
available to the Arena Entities.

NOW, THEREFORE, BE IT, RESOLVED, that it is desirable and in the best interests of the Arena
Entities (including a consideration of its creditors and other parties in interest) that the Arena Entities
shall be, and hereby is, authorized to file, or cause to be filed, voluntary petitions for relief (the “Chapter
11 Cases”) under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in a court of proper jurisdiction (the “Bankruptcy Court”) and any other petition for relief or
recognition or other order that may be desirable under applicable law in the United States; and

RESOLVED, Anthony R. Horton, Dean E. Swick, Michael J. Minarovic, Michael Vallejo, Jonathan E.
Menger, and Christopher Capsimalis, and, subject to the subsequent approval of the Transaction
Committee, any other officer of the Arena Entities or other natural person selected from time to time by
the Transaction Committee (each, an “Authorized Signatory” and collectively, the “Authorized
Signatories”), acting alone or with one or more other Authorized Signatories be, and each of them hereby
are, authorized, empowered, and directed to execute and file on behalf of each Arena Entity all petitions,
schedules, lists and other motions, papers, or documents, and to take any and all action that they deem
        Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 11 of 17



necessary or proper to obtain such relief, including, without limitation, any action necessary to maintain
the ordinary course operation of the business of the Arena Entities.

RESTRUCTURING SUPPORT AGREEMENT

WHEREAS, the Arena Entities have engaged in good-faith negotiations with more than the requisite
number of holders under the RBL Facility (as defined below) (each, a “Consenting Stakeholder” and
collectively, the “Consenting Stakeholders”), regarding the terms of a comprehensive restructuring (the
“Restructuring”) as set forth in the Restructuring Support and Plan Sponsor Agreement, dated August 19,
2020 (as may be amended in accordance with its terms, the “Restructuring Support Agreement”).

RESOLVED, that the form, terms and provisions of the Restructuring Support Agreement are hereby
adopted, authorized, approved, and confirmed; and

RESOLVED, that the Authorized Signatories be, and each of them hereby are, authorized to take all
actions (including, without limitation, to negotiate and execute any agreements, documents, instruments
or certificates) necessary to enter into the Restructuring Support Agreement and to consummate the
Restructuring in connection with the Chapter 11 Cases and that each Arena Entity’s performance of its
obligations under the Restructuring Support Agreement hereby is, in all respects, adopted, authorized,
approved, confirmed and ratified.

SALE TRANSACTION

RESOLVED, the Transaction Committee hereby authorizes and directs each of Arena Energy, AEX,
Valiant and Sagamore Hill (referred to collectively herein as the “Seller Entities” or individually as a
“Seller Entity”) entering into a purchase and sale agreement (the “APA”) with San Juan Offshore, LLC (
“San Juan”), substantially in the form attached to the Restructuring Support Agreement and incorporated
herein in its entirety by this reference, pursuant to which San Juan will agree to purchase substantially all
of the assets of the Seller Entities and assume certain obligations and liabilities of the Seller Entities,
subject to the Arena Entities’ fiduciary out provision of the Restructuring Support Agreement in the event
of a higher or otherwise better offer, and undertaking any and all related transactions contemplated
thereby (a sale transaction to San Juan or another third party, the “Sale Transaction”);

RESOLVED, that the form terms and provisions of the APA are hereby authorized, approved, adopted
and confirmed; and

RESOLVED, that each of the Authorized Signatories, acting alone or with one or more other Authorized
Signatories be, and hereby are, authorized, directed and empowered to negotiate, execute and deliver, for
and on behalf of the Arena Entities, such agreements (including, for the avoidance of doubt, the APA),
documents, assignments and instruments as may be necessary, appropriate or desirable in connection with
the Sale Transaction.

RETENTION OF PROFESSIONALS

RESOLVED, that each of the Authorized Signatories be, and each of them hereby are, authorized and
directed to employ the law firms of Kirkland & Ellis LLP and Kirkland & Ellis International LLP
(collectively, “Kirkland”) as general bankruptcy and corporate counsel and Jackson Walker LLP
(“Jackson Walker”) as general bankruptcy counsel, to represent and assist each Arena Entity in carrying
out its duties under the Bankruptcy Code, and to take any and all actions to advance each Arena Entity’s
rights and obligations, including filing any motions, objections, replies, applications, or pleadings; and in
connection therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized
        Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 12 of 17



and directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain the services of Kirkland and Jackson Walker;

RESOLVED, that each of the Authorized Signatories be, and each of them hereby are, authorized and
directed to employ the firm Evercore Group, L.L.C. (“Evercore”) as financial advisor to, among other
things, assist each Arena Entity in evaluating its business and prospects, developing a long-term business
plan, developing financial data for evaluation of each Consenting Stakeholder, creditors, or other third
parties, as requested by any Arena Entity, evaluating each Arena Entity’s capital structures, responding to
issues related to each Arena Entity’s financial liquidity, and in any sale, reorganization, business
combination, or similar disposition of each Arena Entity’s assets; and in connection therewith, each of the
Authorized Signatories, with power of delegation, is hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers, and cause to be filed an appropriate
application for authority to retain the services of Evercore;

RESOLVED, that each of the Authorized Signatories be, and each of them hereby are, authorized and
directed to employ the firm Alvarez & Marsal North America, LLC (“A&M”), as restructuring advisor to
each Arena Entity to represent and assist each Arena Entity in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance each Arena Entity’s rights and obligations;
and in connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and cause
to be filed an appropriate application for authority to employ or retain the services of A&M;

RESOLVED, that each of the Authorized Signatories be, and each of them hereby are, authorized and
directed to employ the firm Kurtzman Carson Consultants LLC (“KCC”), as claims agent to each Arena
Entity; and in connection therewith, each of the Authorized Signatories, with power of delegation, is
hereby authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
cause to be filed an appropriate application for authority to employ or retain the services of KCC;

RESOLVED, that each of the Authorized Signatories be, and each of them hereby are, authorized and
directed to employ any other professionals to assist each Arena Entity in carrying out its duties under the
Bankruptcy Code; and in connection therewith, each of the Authorized Signatories, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers and fees, and cause to be filed an appropriate application for authority to retain the services of
any other professionals as necessary; and

RESOLVED, that each of the Authorized Signatories be, and each of them hereby are, with power of
delegation, authorized, empowered and directed to execute and file all petitions, schedules, motions, lists,
applications, pleadings, and other papers and, in connection therewith, to employ and retain all assistance
by legal counsel, accountants, financial advisors, and other professionals and to take and perform any and
all further acts and deeds that each of the Authorized Signatories deem necessary, proper, or desirable in
connection with the Arena Entities’ Chapter 11 Cases, with a view to the successful prosecution of the
cases.

CASH COLLATERAL

WHEREAS that each Arena Entity will obtain benefits from (a) the use of collateral, including cash
collateral, as that term is defined in section 363(a) of the Bankruptcy Code (“Cash Collateral”), which is
security pursuant to that certain Credit Agreement, dated as of December 30, 2009, by and among Arena
Energy, LP, as borrower, each of the banks from time to time party thereto (the “RBL Lenders”), and
Wells Fargo Bank, National Association, as agent (as amended, supplemented, or modified from time to
        Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 13 of 17



time in accordance with the terms therein, the “Credit Agreement”), which provides for the Arena
Entities’ reserve-based lending facility (the “RBL Facility”);

WHEREAS, that in order to use and obtain the benefits of the Cash Collateral, and in accordance with
section 363 of the Bankruptcy Code, the Arena Entities will provide certain adequate protection to the
RBL Lenders (the “Adequate Protection Obligations”), as documented in a proposed order to use and
obtain the benefits of the Cash Collateral, in the form of which is attached to the Restructuring Support
Agreement (the “Cash Collateral Order”), and shall be submitted for approval to the Bankruptcy Court;

RESOLVED, that the form, terms, and provisions of the Cash Collateral Order to which the Arena
Entities are or will be subject, and the actions and transactions contemplated thereby be, and hereby are
authorized, adopted, and approved, and each of the Authorized Signatories of the Arena Entities be, and
hereby is, authorized and empowered, in the name of and on behalf of the Arena Entities, to take such
actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform, and cause
the performance of, the Cash Collateral Order, and such other agreements, certificates, instruments,
receipts, petitions, motions, or other papers or documents to which the Arena Entities will be parties,
including, but not limited to, any security and pledge agreement or guaranty agreement (collectively with
the Cash Collateral Order, the “Cash Collateral Documents”), incur and pay or cause to be paid all fees
and expenses and engage such persons, in each case, in the form or substantially in the form thereof
submitted to the Transaction Committee, with such changes, additions, and modifications thereto as the
officers of any Arena Entity executing the same shall approve, such approval to be conclusively
evidenced by such officers’ execution and delivery thereof; and

RESOLVED, that the Arena Entities, as debtors and debtors in possession under the Bankruptcy Code be,
and hereby are, authorized to incur the Adequate Protection Obligations and to undertake any and all
related transactions on substantially the same terms as contemplated under the Cash Collateral
Documents, including granting liens on its assets to secure such obligations.

GENERAL

RESOLVED, that each Arena Entity that serves as the as the sole member or general partner (each, a
“Controlling Company”) of any other Arena Entity, each Authorized Signatory, as applicable, is
authorized, empowered, and directed to take each of the actions described in these resolutions or any of
the actions authorized by these resolutions on behalf of the applicable Controlling Company;

RESOLVED, that in addition to the specific authorizations heretofore conferred upon the Authorized
Signatories, each of the Authorized Signatories (and their designees and delegates) be, and each of them
hereby are, authorized and empowered, in the name of and on behalf of each Arena Entity, to take or
cause to be taken any and all such other and further action, and to execute, acknowledge, deliver, and file
any and all such agreements, certificates, instruments, and other documents, to engage professionals and
advisors and to pay all expenses, including but not limited to filing fees, in each case as in such
Authorized Signatory’s judgment, shall be necessary, advisable or desirable in order to fully carry out the
intent and accomplish the purposes of the resolutions adopted herein;

RESOLVED, that Transaction Committee confirms that it has received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing resolutions, as may be required by the
organizational and governance documents of each Arena Entity, or hereby waive any right to have
received such notice;

RESOLVED, that all acts, actions, and transactions relating to the matters contemplated by the foregoing
resolutions done in the name of and on behalf of each Arena Entity, which acts would have been
        Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 14 of 17



approved by the foregoing resolutions except that such acts were taken before the adoption of these
resolutions, are hereby, in all respects, approved and ratified as the true acts and deeds of the Transaction
Committee with the same force and effect as if each such act, transaction, agreement, or certificate has
been specifically authorized in advance by resolution of the Transaction Committee;

RESOLVED, that each of the Authorized Signatories (and their designees and delegates) be, and hereby
is, authorized and empowered to take all actions or to not take any action in the name of the Arena
Entities with respect to the subject matter of and transactions contemplated by these resolutions
hereunder, as such Authorized Signatory shall deem necessary or desirable in such Authorized
Signatory’s reasonable business judgment to effectuate the purposes of the transactions contemplated
herein; and

RESOLVED, that this written consent may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument. Delivery of an executed
counterpart by electronic transmission (including, without limitation, “.pdf”) shall have the same effect as
delivery of a manually executed counterpart thereof.

                                                  *****
Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 15 of 17
       Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 16 of 17



        IN WITNESS WHEREOF, the undersigned have executed this consent as of the date first
written above.

                                                 TRANSACTION COMMITTEE:



                                                 ____________________________
                                                 Dean E. Swick



                                                 ____________________________
                                                 Anthony R. Horton




              Signature Page to Written Consent of the Transaction Committee
                Case 20-34218 Document 1 Filed in TXSB on 08/20/20 Page 17 of 17



    Fill in this information to identify the case and this filing:

   Debtor Name          Arena Exploration, LLC

   United States Bankruptcy Court for the:                Southern District of Texas

                                                                                             (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                      List of Equity Security Holders and Corporate Ownership
            Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Matthew D. Cavenaugh
                                       08/20/2020
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 John Edward Menger
                                                                                 Printed name
                                                                                 Authorized Signatory
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
